 PROB 12C                                                                                 Report Date: April 3, 2019
(6/16)

                                        United States District Court                                FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                           Apr 03, 2019
                                        Eastern District of Washington                         SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Amanda Marie Dahlen                       Case Number: 0980 2:18CR00180-RMP-1
 Address of Offender:                     Spokane Valley, Washington 99212
 Name of Sentencing Judicial Officer: The Honorable B. Lynn Winmill, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: September 4, 2014
 Original Offense:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1),
                          (b)(1)(A)(viii)
 Original Sentence:       Prison - 60 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: July 28, 2017
 Defense Attorney:        J Houston Goddard                  Date Supervision Expires: July 27, 2022

                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 11/02/2018, 11/14/2018 and 3/15/2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            8           Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                        substance and shall refrain from any unlawful use of a controlled substance. The defendant
                        shall submit to one drug test within 15 days of release on supervision and to a maximum of
                        5 periodic drug tests a month thereafter for the term of supervision as directed by the
                        probation officer. The cost to be paid by both the defendant and the government based upon
                        the defendants ability to pay.

                        Supporting Evidence: On April 1, 2019, Amanda Dahlen was in direct violation of
                        mandatory condition number 3 by using methamphetamine.

                        On July 28, 2017, Ms. Dahlen was given a copy of her judgement and her conditions of
                        supervision were explained to her. Ms. Dahlen signed her judgment, reflecting she fully
                        understood the conditions.

                        On March 25, 2019, Ms. Dahlen called the urine testing hotline at Pioneer Human Services
                        (PHS). Ms. Dahlen’s color “BROWN1” was called and she was directed to report to PHS
                        to supply a urine sample. She reported as directed and supplied a urine sample that tested
Prob12C
Re: Dahlen, Amanda Marie
April 3, 2019
Page 2

                      presumptive positive for methamphetamine. She called the undersigned officer and reported
                      that the urine test was incorrect because she had not used methamphetamine.

                      On March 31, 2019, lab results confirmed that the urine sample Ms. Dahlen had supplied
                      tested positive for methamphetamine. On April 1, 2019, Ms. Dahlen was directed to report
                      to the U.S. Probation Office. She reported as directed and disclosed she had used
                      methamphetamine on March 24, 2019. She signed a drug use admission form reflecting this.



                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     04/03/2019
                                                                           s/Joshua D. Schull
                                                                           Joshua D. Schull
                                                                           U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the Court
 [ ]      Defendant to appear before the Judge assigned to the case.
 [X ]     Defendant to appear before the Magistrate Judge
 [ ]      Other


                                                                           Signature of Judicial Officer

                                                                                              4/3/2019
                                                                           Date
